DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
1.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al (Pub. No.: US 2007/0017806 hereinafter mentioned “Furuta”).

As per claim 1, Furuta discloses:
A fluid-property detection device for detecting a property of a detection target fluid (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a first electrode (Fig. 1, see first reference electrode 132. Also see [0031]);
a second electrode (Fig. 1, see second detecting electrode 142. Also see [0031]) provided so as to face the first electrode (Fig. 1, see first reference electrode 132. Also see [0031] and [0033]); and
an insulating member (Fig. 1, see insulting layer 15. Also see [0032]) provided between the first electrode (Fig. 1, see first reference electrode 132. Also see [0031]) and the second electrode (Fig. 1, see second detecting electrode 142. Also see [0031]), the insulating member being configured to insulate between the first electrode and the second electrode (Fig. 1, see insulting layer 15 between the first reference electrode 132 and second detecting electrode 142. Also see [0031] and [0033]), 
wherein the insulating member (Fig. 1, see insulting layer 15. Also see [0032]) is provided with a reduced-thickness portion for forming a hollow portion (Fig. 1, see opening 151 and/or hole 152. Also see [0032] and [0039]) between the first electrode and the second electrode in a region in which the first electrode and the second electrode are not exposed to the detection target fluid (Fig. 1, see opening 151 and/or hole 152. Also see [0032]. The opening 151 is not at the exposed region that is the top surface of the second detecting electrode 142 and its bottom surface is not expose to the measured gases. Furthermore, hole 152 is not either at the exposed region where gases are measured).

Allowable Subject Matter
3. 	Claim(s) 2-7 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	KAMADA (Pub. No.: US 2014/0190828) teaches a “A first electrode (133) has an exposure portion (133b) exposed to a second measuring chamber (160), and a connection portion (133d) which is disposed at a position not exposed to the second measuring chamber (160) and is connected to 
b)	NAKAGAWA (Pub. No.: US 2013/0019655) teaches a “A reference electrode (111) is disposed on a surface of a third solid electrolyte body (73) which is exposed to the reference oxygen chamber (113). A second outer electrode (117) is disposed opposite the reference electrode, on a surface of a second solid electrolyte body (77) which is exposed to the reference oxygen chamber. Further, a porous, insulative protection layer (165) is formed so as to cover the entire surface of the second outer electrode” (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867